Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-38,40-41 and 43-53 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 03/30/2021 has been fully considered and is sufficient to overcome previous rejection):
Regarding claim 29, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein generating the forecast comprises: creating a vector of features, wherein the vector features comprises a binary vector of clustering features and a binary vector of forecast…simulating a predictive performance across all substations; and determining if termination criteria have been met to terminate the simulation" in combination with other limitations in the claims as defined by Applicants. 
Claims 30-35 depend from allowed claim 29 and therefore are also allowed.
Regarding claim 36, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "creating a vector of features, wherein the vector of features comprises a binary vector of clustering features and a binary vector of forecasting features…determining if termination criteria have been met" in combination with other limitations in the claims as defined by Applicants. 
Claims 37-51 depend from allowed claim 36 and therefore are also allowed.
Regarding claim 52, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "create a vector of features…determining 
Claim 53 depends from allowed claim 52 and therefore is also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        April 10, 2021